 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     TRAYSHAWN McGRUDER,             ) Case No. CV 19-10293-CJC (JPR)
11                                   )
                       Plaintiff,    )
12                                   )          J U D G M E N T
                  v.                 )
13                                   )
     LOS ANGELES COUNTY HEALTH       )
14   AGENCY,                         )
                                     )
15                     Defendant.    )
                                     )
16
17       Pursuant to the Order Dismissing Actions with Prejudice for

18 Failure to Prosecute, IT IS HEREBY ADJUDGED that this action is
19 dismissed with prejudice.
20
21
22 DATED:   December 30, 2019
                                     CORMAC
                                      ORMAC J. CARNEY
23                                   U.S. DISTRICT JUDGE

24
25
26
27
28
